            Case 2:18-cv-00319-AC Document 55 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SAMUEL SALDANA,                                     No. 2:18-cv-0319 AC P
12                        Plaintiff,
13             v.                                         ORDER
14    M.E. SPEARMAN, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion to compel. ECF No. 54.

19            Plaintiff’s motion seeks to compel production of video interviews of two inmate-witnesses

20   that he claims were taken after the incident at issue in this case. Id. at 1. With the exception of

21   the deadline for taking plaintiff’s deposition, which expired on December 8, 2020, ECF No. 49,

22   discovery in this matter closed on August 4, 2020, ECF No. 44. Plaintiff’s motion is therefore

23   over five months late and offers no explanation for its untimeliness. Furthermore, even if

24   plaintiff’s motion were timely, it is clear from the attachments to the motion that counsel advised

25   plaintiff that there were no videos responsive to his request, ECF No. 54 at 6, 83, and the court

26   cannot order defendant to produce something that does not exist.

27   ////

28   ////
                                                         1
        Case 2:18-cv-00319-AC Document 55 Filed 01/28/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel, ECF No. 54,
 2   is DENIED.
 3   DATED: January 27, 2021
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                2
